UNITED STATESSECURITIES AND EXCHANGE COMMISSION Washington, D.C. 20549 FORM N-Q QUARTERLY SCHEDULE OF PORTFOLIO HOLDINGS OF REGISTEREDMANAGEMENT INVESTMENT COMPANY Investment Company Act file number:	(811- 07513) Exact name of registrant as specified in charter:	Putnam Funds Trust Address of principal executive offices:	One Post Office Square, Boston, Massachusetts 02109 Name and address of agent for service:	Robert T. Burns, Vice PresidentOne Post Office SquareBoston, Massachusetts 02109 Copy to:	Bryan Chegwidden, Esq.Ropes & Gray LLP1211 Avenue of the AmericasNew York, New York 10036 Registrant's telephone number, including area code:	(617) 292-1000 Date of fiscal year end:	April 30, 2017 Date of reporting period:	July 31, 2016 Item 1. Schedule of Investments: Putnam Asia Pacific Equity Fund The fund's portfolio 7/31/16 (Unaudited) COMMON STOCKS (91.6%) (a) Shares Value Aerospace and defense (2.7%) Bharat Electronics, Ltd. (India) 3,919 $72,307 Korea Aerospace Industries, Ltd. (South Korea) 684 49,217 LIG Nex1 Co., Ltd. (South Korea) 1,023 95,437 Air freight and logistics (1.2%) Kerry Logistics Network, Ltd. (Hong Kong) 64,500 92,114 Airlines (0.7%) Asia Aviation PCL NVDR (Thailand) 298,200 57,363 Auto components (0.9%) Nexteer Automotive Group, Ltd. 75,000 74,242 Banks (3.0%) Bank of China, Ltd. (China) 191,000 78,533 Bank Tabungan Negara Persero Tbk PT (Indonesia) 527,100 79,476 State Bank of India (India) 23,533 80,592 Biotechnology (0.8%) China Biologic Products, Inc. (China) (NON) 508 60,645 Capital markets (—%) BGP Holdings PLC (Malta) (F) 132,965 149 Construction and engineering (6.8%) Adhi Karya Persero Tbk PT (Indonesia) 311,400 67,280 China Communications Construction Co., Ltd. (China) (NON) 53,000 57,929 China State Construction International Holdings, Ltd. (China) 62,000 82,950 Concord New Energy Group, Ltd. (China) 1,810,000 111,982 CTCI Corp. (Taiwan) 56,000 78,940 IRB Infrastructure Developers, Ltd. (India) 23,712 76,586 Surya Semesta Internusa Tbk PT (Indonesia) 1,284,200 68,629 Construction materials (1.4%) Siam Cement PCL (The) (Thailand) 7,500 110,250 Consumer finance (1.2%) Shriram Transport Finance Co., Ltd. (India) 4,851 92,711 Diversified telecommunication services (0.6%) Telekomunikasi Indonesia Persero Tbk PT (Indonesia) 139,300 44,985 Electric utilities (3.8%) Korea Electric Power Corp. (South Korea) 1,569 85,863 Power Grid Corp. of India, Ltd. (India) 44,224 116,197 Tenaga Nasional Bhd (Malaysia) 27,700 97,857 Electronic equipment, instruments, and components (0.7%) Fabrinet (Thailand) (NON) 1,564 59,057 Food and staples retail (0.4%) Puregold Price Club, Inc. (Philippines) 30,900 31,484 Household durables (4.8%) Basso Industry Corp. (Taiwan) 61,000 190,512 Coway Co., Ltd. (South Korea) 1,214 92,880 Techtronic Industries Co., Ltd. (Hong Kong) 23,500 99,502 Industrial conglomerates (1.7%) CK Hutchison Holdings, Ltd. (Hong Kong) 7,500 87,776 NWS Holdings, Ltd. (Hong Kong) 31,000 50,665 Insurance (6.9%) AIA Group, Ltd. (Hong Kong) 57,600 356,733 Dongbu Insurance Co., Ltd. (South Korea) 1,567 88,831 Hyundai Marine & Fire Insurance Co., Ltd. (South Korea) 3,895 105,360 Internet and catalog retail (1.0%) Ctrip.com International, Ltd. ADR (China) (NON) 1,660 72,492 FabFurnish GmbH (acquired 8/2/13, cost $1) (Private) (Brazil) (F) (RES) (NON) 1 1 Global Fashion Group SA (acquired 8/2/13, cost $21,942) (Private) (Brazil) (F) (RES) (NON) 518 3,730 New Bigfoot Other Assets GmbH (acquired 8/2/13, cost $1) (Private) (Brazil) (F) (RES) (NON) 1 1 New Middle East Other Assets GmbH (acquired 8/2/13, cost $1) (Private) (Brazil) (F) (RES) (NON) 1 1 Internet software and services (12.5%) Alibaba Group Holding, Ltd. ADR (China) (NON) 4,769 393,347 PChome Online, Inc. (Taiwan) 7,000 78,501 Tencent Holdings, Ltd. (China) 21,700 521,632 IT Services (0.8%) Mindtree, Ltd. (India) 7,824 67,588 Machinery (0.4%) EVA Precision Industrial Holdings, Ltd. (China) 360,000 31,089 Media (2.7%) CJ E&M Corp. (South Korea) 1,370 86,959 IMAX China Holding, Inc. (China) (NON) 9,300 48,068 Innocean Worldwide, Inc. (South Korea) 1,173 83,984 Multiline retail (1.5%) Hyundai Department Store Co., Ltd. (South Korea) 518 57,342 Matahari Department Store Tbk PT (Indonesia) 43,600 66,323 Paper and forest products (1.0%) Nine Dragons Paper Holdings, Ltd. (China) 96,000 76,222 Personal products (3.3%) Amorepacific Group (South Korea) 900 116,101 Grape King Bio, Ltd. (Taiwan) 14,000 93,851 LG Household & Health Care, Ltd. (South Korea) 58 52,193 Pharmaceuticals (2.8%) Aurobindo Pharma, Ltd. (India) 14,315 169,136 Cadila Healthcare, Ltd. (India) 10,370 56,800 Real estate investment trusts (REITs) (0.9%) First Real Estate Investment Trust (Singapore) (R) 78,400 76,020 Real estate management and development (4.0%) Ayala Land, Inc. (Philippines) 60,200 50,475 Cheung Kong Property Holdings, Ltd. (Hong Kong) 17,000 121,391 Kawasan Industri Jababeka Tbk PT (Indonesia) 4,080,186 97,811 Megaworld Corp. (Philippines) 477,000 50,930 Road and rail (0.9%) ComfortDelgro Corp., Ltd. (Singapore) 35,200 74,039 Semiconductors and semiconductor equipment (6.5%) Hua Hong Semiconductor, Ltd. 144A (China) 56,000 52,475 SK Hynix, Inc. (South Korea) 3,083 94,679 Taiwan Semiconductor Manufacturing Co., Ltd. (Taiwan) 68,000 367,447 Software (0.8%) NCSoft Corp. (South Korea) 269 60,277 Technology hardware, storage, and peripherals (5.0%) Casetek Holdings, Ltd. (Taiwan) 21,000 84,532 Samsung Electronics Co., Ltd. (South Korea) 230 316,002 Textiles, apparel, and luxury goods (1.3%) Bon Fame Co., Ltd. (Taiwan) 10,000 48,241 Welspun India, Ltd. (India) 34,350 52,485 Thrifts and mortgage finance (2.4%) Housing Development Finance Corp., Ltd. (HDFC) (India) 9,303 190,893 Water utilities (1.7%) China Water Affairs Group, Ltd. (China) 222,000 135,917 Wireless telecommunication services (4.5%) China Mobile, Ltd. (China) 29,000 357,529 Total common stocks (cost $6,452,851) WARRANTS (5.0%) (a) Expiration date Strike Price Warrants Value Gree Electric Appliances, Inc. of Zhuhai 144A (China) (F) 7/24/17 $0.00 29,000 $122,429 Midea Group Co., Ltd. 144A (China) (NON) 4/29/17 0.00 16,800 71,189 Shenzen Airport Co. 144A (China) (NON) 6/3/18 0.00 11,100 15,295 Wuliangye Yibin Co., Ltd. 144A (China) (NON) 4/17/17 0.00 19,800 107,613 Zhengzhou Yutong Bus Co., Ltd. 144A (China) (NON) 7/24/17 0.00 24,700 85,253 Total warrants (cost $311,748) CONVERTIBLE PREFERRED STOCKS (-%) (a) Shares Value Global Fashion Group SA zero % cv. pfd. (acquired 7/11/16, cost $2,643) (Brazil) (F) (Private) (RES) (NON) 349 $2,673 Total convertible preferred stocks (cost $2,643) SHORT-TERM INVESTMENTS (3.9%) (a) Shares Value Putnam Short Term Investment Fund 0.44% (AFF) 309,517 $309,517 Total short-term investments (cost $309,517) TOTAL INVESTMENTS Total investments (cost $7,076,759) (b) OTC TOTAL RETURN SWAP CONTRACTS OUTSTANDING at 7/31/16 (Unaudited) Upfront Payments Total return Unrealized Swap counterparty/ premium Termination received (paid) by received by appreciation/ Notional amount received (paid) date fund per annum or paid by fund (depreciation) Goldman Sachs International baskets 5,455 $— 12/15/20 (1 month USD-LIBOR-BBA plus 1.00%) A basket (GSEHPKPA) of common stocks $1,076 shares 16,600 — 12/15/20 (1 month USD-LIBOR-BBA plus 1.00%) Engro Corp., Ltd. (1,299) UBS AG shares 24,700 — 3/15/19 (1 month USD-LIBOR-BBA plus 0.90%) Shenzhen Airport Co. 2,308 Total $— Key to holding's abbreviations ADR American Depository Receipts: represents ownership of foreign securities on deposit with a custodian bank NVDR Non-voting Depository Receipts Notes to the fund's portfolio Unless noted otherwise, the notes to the fund's portfolio are for the close of the fund's reporting period, which ran from May 1, 2016 through July 31, 2016 (the reporting period). Within the following notes to the portfolio, references to "ASC 820" represent Accounting Standards Codification 820 Fair Value Measurements and Disclosures , references to "Putnam Management" represent Putnam Investment Management, LLC, the fund's manager, an indirect wholly-owned subsidiary of Putnam Investments, LLC and references to "OTC", if any, represent over-the-counter. (a) Percentages indicated are based on net assets of $7,970,663. (b) The aggregate identified cost on a tax basis is $7,089,737, resulting in gross unrealized appreciation and depreciation of $1,171,618 and $245,848, respectively, or net unrealized appreciation of $925,770. (NON) This security is non-income-producing. (RES) This security is restricted with regard to public resale. The total fair value of this security and any other restricted securities (excluding 144A securities), if any, held at the close of the reporting period was $6,406, or 0.1% of net assets. (AFF) Affiliated company. The rate quoted in the security description is the annualized 7-day yield of the fund at the close of the reporting period. Transactions during the period with Putnam Short Term Investment Fund, which is under common ownership and control, were as follows: Name of affiliate Fair value at the beginning of the reporting period Purchase cost Sale proceeds Investment income Fair value at the end of the reporting period Putnam Short Term Investment Fund* $279,305 $683,473 $653,261 $119 $309,517 * Management fees charged to Putnam Short Term Investment Fund have been waived by Putnam Management. (F) This security is valued by Putnam Management at fair value following procedures approved by the Trustees. Securities may be classified as Level 2 or Level 3 for ASC 820 based on the securities' valuation inputs. (R) Real Estate Investment Trust. 144A after the name of an issuer represents securities exempt from registration under Rule 144A under the Securities Act of 1933, as amended. These securities may be resold in transactions exempt from registration, normally to qualified institutional buyers. DIVERSIFICATION BY COUNTRY Distribution of investments by country of risk at the close of the reporting period, excluding collateral received, if any (as a percentage of Portfolio Value): China 31.0% South Korea 17.3 India 12.2 Taiwan 11.7 Hong Kong 10.1 Indonesia 5.3 United States 4.8 Thailand 2.8 Singapore 1.9 Philippines 1.6 Malaysia 1.2 Other 0.1 Total 100.0% Security valuation: Portfolio securities and other investments are valued using policies and procedures adopted by the Board of Trustees. The Trustees have formed a Pricing Committee to oversee the implementation of these procedures and have delegated responsibility for valuing the fund's assets in accordance with these procedures to Putnam Management. Putnam Management has established an internal Valuation Committee that is responsible for making fair value determinations, evaluating the effectiveness of the pricing policies of the fund and reporting to the Pricing Committee. Investments for which market quotations are readily available are valued at the last reported sales price on their principal exchange, or official closing price for certain markets, and are classified as Level 1 securities under ASC 820. If no sales are reported, as in the case of some securities that are traded OTC, a security is valued at its last reported bid price and is generally categorized as a Level 2 security. Investments in open-end investment companies (excluding exchange-traded funds), if any, which can be classified as Level 1 or Level 2 securities, are valued based on their net asset value. The net asset value of such investment companies equals the total value of their assets less their liabilities and divided by the number of their outstanding shares. Many securities markets and exchanges outside the U.S. close prior to the scheduled close of the New York Stock Exchange and therefore the closing prices for securities in such markets or on such exchanges may not fully reflect events that occur after such close but before the scheduled close of the New York Stock Exchange. Accordingly, on certain days, the fund will fair value foreign equity securities taking into account multiple factors including movements in the U.S. securities markets, currency valuations and comparisons to the valuation of American Depository Receipts, exchange-traded funds and futures contracts. These securities, which would generally be classified as Level 1 securities, will be transferred to Level 2 of the fair value hierarchy when they are valued at fair value. The number of days on which fair value prices will be used will depend on market activity and it is possible that fair value prices will be used by the fund to a significant extent. Securities quoted in foreign currencies, if any, are translated into U.S. dollars at the current exchange rate. Short-term securities with remaining maturities of 60 days or less are valued using an independent pricing service approved by the Trustees, and are classified as Level 2 securities. To the extent a pricing service or dealer is unable to value a security or provides a valuation that Putnam Management does not believe accurately reflects the security's fair value, the security will be valued at fair value by Putnam Management in accordance with policies and procedures approved by the Trustees. Certain investments, including certain restricted and illiquid securities and derivatives, are also valued at fair value following procedures approved by the Trustees. These valuations consider such factors as significant market or specific security events such as interest rate or credit quality changes, various relationships with other securities, discount rates, U.S. Treasury, U.S. swap and credit yields, index levels, convexity exposures, recovery rates, sales and other multiples and resale restrictions. These securities are classified as Level 2 or as Level 3 depending on the priority of the significant inputs. To assess the continuing appropriateness of fair valuations, the Valuation Committee reviews and affirms the reasonableness of such valuations on a regular basis after considering all relevant information that is reasonably available. Such valuations and procedures are reviewed periodically by the Trustees. The fair value of securities is generally determined as the amount that the fund could reasonably expect to realize from an orderly disposition of such securities over a reasonable period of time. By its nature, a fair value price is a good faith estimate of the value of a security in a current sale and does not reflect an actual market price, which may be different by a material amount. Total return swap contracts: The fund entered into OTC total return swap contracts, which are arrangements to exchange a market-linked return for a periodic payment, both based on a notional principal amount, to gain exposure to specific markets or countries. To the extent that the total return of the security, index or other financial measure underlying the transaction exceeds or falls short of the offsetting interest rate obligation, the fund will receive a payment from or make a payment to the counterparty. OTC total return swap contracts are marked to market daily based upon quotations from an independent pricing service or market makers and the change, if any, is recorded as an unrealized gain or loss. Payments received or made are recorded as realized gains or losses. Certain OTC total return swap contracts may include extended effective dates. Payments related to these swap contracts are accrued based on the terms of the contract. The fund could be exposed to credit or market risk due to unfavorable changes in the fluctuation of interest rates or in the price of the underlying security or index, the possibility that there is no liquid market for these agreements or that the counterparty may default on its obligation to perform. The fund's maximum risk of loss from counterparty risk is the fair value of the contract. This risk may be mitigated by having a master netting arrangement between the fund and the counterparty. For the fund's average notional amount on OTC total return swap contracts, see the appropriate table at the end of these footnotes. Master agreements: The fund is a party to ISDA (International Swaps and Derivatives Association, Inc.) Master Agreements (Master Agreements) with certain counterparties that govern OTC derivative and foreign exchange contracts entered into from time to time. The Master Agreements may contain provisions regarding, among other things, the parties' general obligations, representations, agreements, collateral requirements, events of default and early termination. With respect to certain counterparties, in accordance with the terms of the Master Agreements, collateral posted to the fund is held in a segregated account by the fund's custodian and, with respect to those amounts which can be sold or repledged, is presented in the fund's portfolio. Collateral pledged by the fund is segregated by the fund's custodian and identified in the fund's portfolio. Collateral can be in the form of cash or debt securities issued by the U.S. Government or related agencies or other securities as agreed to by the fund and the applicable counterparty. Collateral requirements are determined based on the fund's net position with each counterparty. Termination events applicable to the fund may occur upon a decline in the fund's net assets below a specified threshold over a certain period of time. Termination events applicable to counterparties may occur upon a decline in the counterparty's long-term and short-term credit ratings below a specified level. In each case, upon occurrence, the other party may elect to terminate early and cause settlement of all derivative and foreign exchange contracts outstanding, including the payment of any losses and costs resulting from such early termination, as reasonably determined by the terminating party. Any decision by one or more of the fund's counterparties to elect early termination could impact the fund's future derivative activity. At the close of the reporting period, the fund had a net liability position of $223 on open derivative contracts subject to the Master Agreements. There was no collateral posted by the fund at period end for these agreements. ASC 820 establishes a three-level hierarchy for disclosure of fair value measurements. The valuation hierarchy is based upon the transparency of inputs to the valuation of the fund's investments. The three levels are defined as follows: Level 1: Valuations based on quoted prices for identical securities in active markets. Level 2: Valuations based on quoted prices in markets that are not active or for which all significant inputs are observable, either directly or indirectly. Level 3: Valuations based on inputs that are unobservable and significant to the fair value measurement. The following is a summary of the inputs used to value the fund's net assets as of the close of the reporting period: Valuation inputs Investments in securities: Level 1 Level 2 Level 3 Common stocks*: Consumer discretionary $973,030 $— $3,733 Consumer staples 293,629 — — Financials 1,469,756 — 149 Health care 286,581 — — Industrials 1,154,303 — — Information technology 2,095,537 — — Materials 186,472 — — Telecommunication services 402,514 — — Utilities 435,834 — — Total common stocks — Convertible preferred stocks — — 2,673 Warrants — 401,779 — Short-term investments 309,517 — — Totals by level Valuation inputs Other financial instruments: Level 1 Level 2 Level 3 Total return swap contracts $— $2,085 $— Totals by level $— $— * Common stock classifications are presented at the sector level, which may differ from the fund's portfolio presentation. During the reporting period, transfers within the fair value hierarchy, if any (other than certain transfers involving non-U.S. equity securities as described in the Security valuation note above), did not represent, in the aggregate, more than 1% of the fund's net assets measured as of the end of the period. Transfers are accounted for using the end of period pricing valuation method. At the start and close of the reporting period, Level 3 investments in securities represented less than 1% of the fund's net assets and were not considered a significant portion of the fund's portfolio. Fair Value of Derivative Instruments as of the close of the reporting period Asset derivatives Liability derivatives Derivatives not accounted for as hedging instruments under ASC 815 Fair value Fair value Equity contracts $405,163 $1,299 Total The volume of activity for the reporting period for any derivative type that was held at the close of the period is listed below and was based on an average of the holdings of that derivative at the end of each fiscal quarter in the reporting period: OTC total return swap contracts (notional) Warrants (number of warrants) The following table summarizes any derivatives, repurchase agreements and reverse repurchase agreements, at the end of the reporting period, that are subject to an enforceable master netting agreement or similar agreement. For securities lending transactions, if applicable, see note "(d)" above, and for borrowing transactions associated with securities sold short, if applicable, see the "Short sales of securities" note above. Goldman Sachs International UBS AG Total Assets: OTC Total return swap contracts*# $1,076 $2,308 $3,384 Total Assets $1,076 $2,308 $3,384 Liabilities: OTC Total return swap contracts*# 1,299 — 1,299 Total Liabilities $1,299 $— $1,299 Total Financial and Derivative Net Assets $(223) $2,308 $2,085 Total collateral received (pledged)##† $— $— Net amount $(223) $2,308 * Excludes premiums, if any. † Additional collateral may be required from certain brokers based on individual agreements. # Covered by master netting agreement. ## Any over-collateralization of total financial and derivative net assets is not shown. Collateral may include amounts related to unsettled agreements. For additional information regarding the fund please see the fund's most recent annual or semiannual shareholder report filed on the Securities and Exchange Commission's Web site, www.sec.gov, or visit Putnam's Individual Investor Web site at www.putnaminvestments.com Item 2. Controls and Procedures: (a) The registrant's principal executive officer and principal financial officer have concluded, based on their evaluation of the effectiveness of the design and operation of the registrant's disclosure controls and procedures as of a date within 90 days of the filing date of this report, that the design and operation of such procedures are generally effective to provide reasonable assurance that information required to be disclosed by the registrant in this report is recorded, processed, summarized and reported within the time periods specified in the Commission's rules and forms. (b) Changes in internal control over financial reporting: Not applicable Item 3. Exhibits: Separate certifications for the principal executive officer and principal financial officer of the registrant as required by Rule 30a-2(a) under the Investment Company Act of 1940, as amended, are filed herewith. SIGNATURES Pursuant to the requirements of the Securities Exchange Act of 1934 and the Investment Company Act of 1940, the registrant has duly caused this report to be signed on its behalf by the undersigned, thereunto duly authorized. Putnam Funds Trust By (Signature and Title): /s/ Janet C. SmithJanet C. SmithPrincipal Accounting OfficerDate: September 29, 2016 Pursuant to the requirements of the Securities Exchange Act of 1934 and the Investment Company Act of 1940, this report has been signed below by the following persons on behalf of the registrant and in the capacities and on the dates indicated. By (Signature and Title): /s/ Jonathan S. HorwitzJonathan S. HorwitzPrincipal Executive OfficerDate: September 29, 2016 By (Signature and Title): /s/ Steven D. KrichmarSteven D. KrichmarPrincipal Financial OfficerDate: September 29, 2016
